MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                       FILED
regarded as precedent or cited before any                                          Nov 30 2020, 8:50 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


APPELLANT, PRO SE                                       ATTORNEYS FOR APPELLEE
Jonathan L. Hummel                                      Curtis T. Hill, Jr.
Westville, Indiana                                      Attorney General of Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jonathan L. Hummel,                                     November 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-775
        v.                                              Appeal from the Starke Circuit
                                                        Court
State of Indiana,                                       The Honorable Kim Hall, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        75C01-1112-FA-16



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020           Page 1 of 14
                                          Statement of the Case
[1]   Jonathan Hummel (“Hummel”), pro se, appeals the trial court’s denial of his

      motion to correct error. Concluding that the trial court did not abuse its

      discretion by denying Hummel’s motion, we affirm the trial court’s judgment.


[2]   We affirm.


                                                         Issue
                   Whether the trial court abused its discretion by denying
                   Hummel’s motion to correct error.


                                                        Facts1
[3]   In April 2012, in cause number 75C01-1112-FA-16 (“Cause FA-16”), Hummel

      pled guilty to Class A felony dealing in a narcotic drug; Class B felony robbery;

      Class B felony aiding, inducing, or causing robbery; and Class D felony

      criminal mischief in exchange for the dismissal of a Class D felony resisting law




      1
        We note that our review of this appeal has been somewhat hampered by the sparse record presented to this
      Court. Because Hummel’s Appendix includes only some of the pleadings filed in this case, we have culled
      some of the preliminary facts of this case from the chronological case summary (“CCS”) included in
      Hummel’s Appendix and from an opinion in a prior appeal involving Hummel. See Hummel v. State, 110
N.E.3d 423 (Ind. Ct. App. 2018). The State cites to facts contained within pleadings in the CCS from
      Hummel’s underlying criminal cause that it obtained from the online resource of mycase.in.gov. The State
      did not, however, include these pleadings in an Appellee’s Appendix, see Ind. Appellate Rule 50(B)(2), nor
      did it request for this Court to take judicial notice of the pleadings. See Ind. Evid. R. 201. Nevertheless, we
      will take judicial notice of the records and pleadings filed in Hummel’s underlying cause so that we may set
      out the relevant procedural facts that led to this appeal. Lastly, we note that Hummel included a copy of the
      transcript in his Appendix. “Because the Transcript is transmitted to the Court on Appeal pursuant to
      [Appellate] Rule 12(B), [an appellant] should not reproduce any portion of the Transcript in the Appendix.”
      App. R. 50(F).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020                   Page 2 of 14
      enforcement charge and the dismissal of other pending cases against him.2 The

      Honorable Kim Hall (“Judge Hall” or “the trial court”) was the presiding judge

      in Cause FA-16 and continues to be so at the time of this appeal. In May 2012,

      the trial court imposed an aggregate thirty-one and one-half (31½) year sentence

      “as agreed in the plea agreement.”3 Hummel v. State, 110 N.E.3d 423, 425 (Ind.

      Ct. App. 2018).


[4]   Thereafter, Hummel filed pro se motions seeking to have his sentences run

      concurrently. The trial court denied the motions, noting that his plea

      agreement set forth his sentencing and that the trial court had no discretion to

      run his sentence concurrently.


[5]   Hummel later filed a pro se post-conviction petition in cause number 75C01-

      1512-PC-4 (“Cause PC-4”). A special judge was appointed to preside over

      Hummel’s post-conviction proceeding. In February 2017, the special judge

      held an evidentiary hearing on Hummel’s post-conviction petition. When

      Hummel requested to be placed on purposeful incarceration, the State had “no

      objection, and the parties agree[d] to modify the terms of the plea agreement”

      in exchange for the dismissal of Hummel’s post-conviction petition. (App. Vol.

      2 at 18). The special judge initially accepted the parties’ agreement and



      2
          The plea agreement is not contained in Hummel’s Appendix.
      3
        The trial court imposed a twenty (20) year sentence for Hummel’s Class A felony conviction, ten (10) years
      for both of his Class B felony convictions, and a one and one-half (1½) year sentence for his Class D felony
      conviction. The trial court ordered the two Class B felony sentences to run concurrently to each other and
      consecutively to the Class A felony sentence, and it ordered the Class D felony sentence to be served
      consecutively to the remaining sentences.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020                Page 3 of 14
      dismissed Hummel’s post-conviction petition. However, less than an hour

      later, the special judge informed the parties that he did not have authority to

      accept the agreement that modified the sentence in the underlying criminal

      Cause FA-16 because he had been appointed to preside only over the post-

      conviction case. The special judge then revoked his acceptance of the parties’

      agreement and reinstated Hummel’s post-conviction case.


[6]   Hummel then appealed the special judge’s revocation of the parties’ agreement,

      arguing that the special judge in the post-conviction proceeding had authority to

      accept the parties’ agreement that modified his original sentence. In September

      2018, this Court held that the special judge “had authority to accept the

      agreement between the State and Hummel” and that “the State [wa]s bound by

      the terms of that agreement.” Hummel, 110 N.E.3d at 428. We, therefore,

      remanded the case to the special judge “to re-enter its original order enforcing

      the parties’ agreement and dismissing Hummel’s PCR petition.” Id. at 429.


[7]   Thereafter, on December 21, 2018, the parties filed an “Agreed Sentence

      Modification” (“Agreed Sentence Modification”). (App. Vol. 2 at 2). This

      Agreed Sentence Modification provided in relevant part, as follows:


              3.      Since [Hummel’s] incarceration in the Indiana
                      Department of Correction, [he] had participated in and
                      successfully completed a wide variety of programs in an
                      attempt to rehabilitate himself.


              4.      [Hummel] contacted the Starke County Prosecutor’s
                      Office and requested a modification of sentence. The State
                      has agreed to modify the sentence in the following way:
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 4 of 14
                         a.       The sentence in Count V [Class D felony criminal
                                  mischief] will now be served concurrently with the
                                  other counts.


                         b.       The final five years of [Hummel’s] incarceration
                                  may[]be served on work release or home detention
                                  depending on which program will accept him when
                                  he reaches the final stages of his incarceration.
                                  [Hummel] will make all arrangements and provide
                                  proof to the Court of his acceptance before being
                                  released to begin that phase of his sentence. This
                                  results in a thirty[-]year incarceration with the final
                                  five years of [his] sentence on Community
                                  Corrections.


                         c.       This modification will occur based on his overall
                                  sentence not on the sentence with good time credit
                                  included in the calculation.


                         d.       As part of this agreed modification[,] [Hummel] will
                                  withdraw his pending Petition for Post-Conviction
                                  Relief . . . .


      (App. Vol. 2 at 2-3).4


[8]   That same day, the special judge entered an order granting the modification of

      Hummel’s sentence as set out in the parties’ Agreed Sentence Modification.

      The special judge also issued an amended abstract of judgment for the sentence

      modification in Cause FA-16. Specifically, the special judge made the sentence




      4
          The parties filed the Agreed Sentence Modification under Cause FA-16.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 5 of 14
       for criminal mischief in Count V concurrent to the remaining counts and

       included a verbatim recitation of the language contained in subsections (b) and

       (c) of the Agreed Sentence Modification.5 The special judge, however, did not

       mark on this amended abstract that Hummel was eligible for purposeful

       incarceration. Thereafter, the court sent the amended abstract of judgment to

       the Indiana Department of Correction (“DOC”).


[9]    Thereafter, Hummel filed various motions in his underlying criminal cause.

       Apparently, Hummel filed these motions and addressed them to the special

       judge from his post-conviction case. The special judge, however, was no longer

       presiding since Hummel’s post-conviction petition in Cause PC-4 had been

       dismissed. In May 2019, Judge Hall issued an order clarifying that he was still

       the presiding judge over Hummel’s underlying criminal cause in Cause FA-16.


[10]   Hummel continued to file various letters and motions, including a motion for

       concurrent sentences and petitions to be directly placed in community

       corrections. Ultimately, on February 6, 2020, Hummel sent the trial court a

       letter, which the trial court treated as a motion. Hummel stated that he should

       be, but was not, in purposeful incarceration, and he directed the trial court’s

       attention to this Court’s 2018 opinion in which this Court remanded the case




       5
        The language from the two subsections was included as a comment in the Judge’s Recommendation section
       of the abstract of judgment.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020          Page 6 of 14
       with instructions for the special judge to accept the parties’ agreement regarding

       purposeful incarceration.


[11]   On February 11, 2020, the trial court issued an order modifying Hummel’s

       sentencing order to include purposeful incarceration. The trial court’s order

       recited the procedural history regarding Hummel’s post-conviction proceeding

       and Hummel’s agreement with the State that his sentence would include

       purposeful incarceration. Noting that the special judge had failed to include the

       purposeful incarceration notation in the amended abstract of judgment, the trial

       court ordered that Hummel’s abstract of judgment be amended to include

       purposeful incarceration. The trial court’s order also indicated that the trial

       court would otherwise consider a sentence modification upon Hummel’s

       successful completion of a DOC-approved treatment program of purposeful

       incarceration. The trial court sent the amended abstract of judgment to the

       DOC.


[12]   On February 27, 2020, the trial court held a sentence status hearing. Hummel

       appeared pro se and telephonically for the hearing.6 During the hearing, the

       trial court noted that there had been some “confusing circumstances” with

       Hummel’s post-conviction case, the special judge, and the parties’ agreements

       in that case. (Tr. Vol. 2 at 4). The trial court again clarified that the post-




       6
        The telephonic portion of the hearing was not transcribed due to some technical difficulties, but the trial
       court made a record of what had been discussed during the telephone hearing and that transcript was filed
       with this Court.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020                   Page 7 of 14
conviction case in Cause PC-4 had been dismissed and that the special judge

was not involved in Cause FA-16. The trial court stated that it was “making

sure that the criminal court and the judge for this criminal case, recognize[d]

and honor[ed] the modification that came to this criminal case, from the special

judge in the PCR case.” (Tr. Vol. 2 at 7). The trial court specifically stated that

it had reviewed the agreements and modifications between Hummel and the

State. The trial court noted that it had already added purposeful incarceration

to Hummel’s amended abstract of judgment, and it recognized that the State

had agreed: (1) to reduce Hummel’s aggregate sentence by one and one-half

years to thirty years; and (2) that the last five years of that thirty-year sentence

could be served in a work release or home detention program, depending on

where he might be accepted. The parties evidently discussed the potential dates

of when Hummel’s time in the DOC would end and when his ability to

participate in a work release or home detention program would begin. Hummel

apparently told the trial court that he had received some “time cuts” from the

DOC and suggested that his incarceration at the DOC should end prior to his

requirement to serve the twenty-five-year executed time as set out in his

agreement. (Tr. Vol. 2 at 5). The trial court explained that Hummel’s time in

the DOC would end after twenty-five years and that, with “day-for-day

credit[,]” meant twelve and one-half years of incarceration in the DOC, which

would “put him into the year 2024 before he would be considered to be

transferred from the DOC to a community corrections program.” (Tr. Vol. 2 at

5).



Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 8 of 14
[13]   Aside from the agreements stemming from Hummel’s post-conviction case in

       Cause PC-4, the trial court and Hummel also apparently discussed whether

       Hummel’s sentence could be otherwise modified upon the completion of a

       purposeful incarceration program. The trial court noted that Hummel had

       indicated that he had completed educational and rehabilitative programs that

       qualified for purposeful incarceration. The trial court instructed Hummel that

       he needed to “provide some documentation” before the trial court would

       “recognize anything that he’s done to qualify him for modification, based on

       purposeful incarceration.” (Tr. Vol. 2 at 6).


[14]   That same day, the trial court issued an “Order of Clarification[.]” (App. Vol. 2

       at 10). The trial court noted that it was “now fully informed” of the procedural

       history in Cause PC-4 and Cause FA-16, and it ordered that its prior February

       11, 2020 order “should be modified to include the changes to [Hummel’s]

       sentence as set forth in the Agreed Sentence Modification Order entered on

       December 21, 2018, and to include Purposeful Incarceration.” (App. Vol. 2 at

       10). The trial court also explained that “[u]pon successful completion of the

       clinically appropriate substance abuse treatment program as determined by

       IDOC, or an alternative program that satisfies the definition of ‘Purposeful

       Incarceration’, the Court w[ould] consider a modification to these sentences

       prior to [Hummel] serving twenty-five (25) years of the total thirty (30) year

       sentence, from the date of the original Sentencing Order, May 17, 2012,

       together with good time credit, to-wit: day for day.” (App. Vol. 2 at 12)

       (emphasis added).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 9 of 14
[15]   On March 2, 2020, Hummel filed a motion to correct error. Hummel argued

       that “[n]ow this matter has been clarified that the State and Hummel agreed to

       purposeful incarceration and an agreed sentence modification[,] the court

       should proceed to modify Jonathan Hummel’s sentence accordingly[.]” (App.

       Vol. 2 at 7). In Hummel’s prayer for relief, he asked the trial court to forward a

       new abstract of judgment to the DOC. At the bottom of his motion, Hummel

       included a handwritten note, indicating that he was in the process of gathering

       information to show that he had completed a purposeful incarceration program.

       The trial court denied Hummel’s motion to correct error, noting that “[a]fter the

       last hearing, the court agreed to modify the sentence in the manner requested in

       this motion to correct errors” and that “[t]herefore, this motion is moot.” (App.

       Vol. 2 at 7). Hummel now appeals.7


                                                      Decision
[16]   Hummel argues that the trial court abused its discretion by denying his motion

       to correct error. “We review a trial court’s denial of [a] motion to correct error

       for an abuse of discretion, reversing only where the trial court’s judgment is

       clearly against the logic and effect of the facts and circumstances before it or

       where the trial court errs on a matter of law.” Perkinson v. Perkinson, 989 N.E.2d
758, 761 (Ind. 2013).




       7
        This Court initially granted the State’s motion to dismiss this appeal but then reinstated the appeal upon
       Hummel’s petition for rehearing.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020                 Page 10 of 14
[17]   At the outset, we note that Hummel has chosen to proceed pro se. It is well

       settled that pro se litigants are held to the same legal standards as licensed

       attorneys. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans.

       denied. Thus, pro se litigants are bound to follow the established rules of

       procedure and must be prepared to accept the consequences of their failure to

       do so. Id. “We will not become a party’s advocate, nor will we address

       arguments that are inappropriate, improperly expressed, or too poorly

       developed to be understood.” Barrett v. State, 837 N.E.2d 1022, 1030 (Ind. Ct.

       App. 2005), trans. denied.


[18]   This appeal stems from Hummel’s request for the trial court in Cause FA-16 to

       apply the agreements made in Hummel’s post-conviction Cause PC-4 that

       ultimately modified his sentence in Cause FA-16. This appeal was specifically

       precipitated by Hummel’s February 2020 letter, which the trial court treated as

       a motion, in which Hummel sought to have the trial court amend the abstract

       of judgment in Cause FA-16 to reflect that Hummel was to be placed in

       purposeful incarceration. The trial court granted Hummel’s purposeful

       incarceration motion, amended the abstract of judgment, and sent it to the

       DOC. Due to the convoluted procedural intertwining that existed between

       Cause FA-16 and Cause PC-4, the trial court held a sentence status hearing to

       ensure that the modification agreements made in Cause PC-4, including the

       purposeful incarceration agreement and the Agreed Sentence Modification,

       would be “recognize[d] and honor[ed]” in Cause FA-16. (Tr. Vol. 2 at 7).

       Hummel then filed a motion to correct error, stating that “[n]ow this matter has


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 11 of 14
       been clarified that the State and Hummel agreed to purposeful incarceration

       and an agreed sentence modification[,] the court should proceed to modify

       Jonathan Hummel’s sentence accordingly[.]” (App. Vol. 2 at 7). In Hummel’s

       prayer for relief, he asked the trial court to forward a new abstract of judgment

       to the DOC. The trial court denied Hummel’s motion to correct error, noting

       that the motion was “moot” because the trial court had already provided the

       relief sought. (App. Vol. 2 at 7).


[19]   We agree that Hummel’s motion to correct error was moot. “[W]hen we are

       unable to provide effective relief upon an issue, the issue is deemed moot, and

       we will not reverse the trial court’s determination where absolutely no change

       in the status quo will result.” Sainvil v. State, 51 N.E.3d 337, 342 (Ind. Ct. App.

       2016) (citations omitted), trans denied. Because the trial court had already

       provided the relief Hummel sought in his motion to correct error, we conclude

       that the trial court did not abuse its discretion by denying Hummel’s motion to

       correct error.


[20]   Hummel, however, attempts to raise issues not contained in his purposeful

       incarceration motion or his motion to correct error. His remaining arguments

       appear to relate to the date that he will potentially begin a community

       corrections program of either work release or home detention and the duration

       that he will have to serve in such a program. Hummel contends that the trial

       court is “trying to deny [him] of his Community Corrections sentence” because

       the trial court indicated that any community corrections program would begin

       after Hummel serves the executed portion of his sentence as set out in the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 12 of 14
       parties’ agreement. Hummel argues that he should receive educational credit

       time under INDIANA CODE § 35-50-6-3.3, which he contends would make him

       eligible to begin community corrections earlier and would entitle him to serve

       only two and one-half years in a community corrections program “when that

       time comes[.]” (Hummel’s Br. 10). Hummel suggests that “[t]his matter could

       simply be cleared up with a phone call to [the former prosecutor who entered

       into the Agreed Sentence Modification].” (Hummel’s Br. 6).


[21]   We will not review these arguments for multiple reasons. First, Hummel has

       waived the arguments because he did not raise these arguments to the trial court

       in his purposeful incarceration motion or his motion to correct error. See

       Flowers v. State, 154 N.E.3d 854, 868 (Ind. Ct. App. 2020) (explaining that an

       issue not raised before the trial court is waived for appellate review).

       Additionally, Hummel’s arguments are not ripe. “Ripeness relates to the

       degree to which the defined issues in a case are based on actual facts rather than

       on abstract possibilities . . . and are capable of being adjudicated on an

       adequately developed record.” Indiana Dep’t of Envtl. Mgmt. v. Chem. Waste

       Mgmt., Inc., 643 N.E.2d 331, 336 (Ind. 1994). A court may not review an issue

       that is not ripe. Garau Germano, P.C. v. Robertson, 133 N.E.3d 161, 167 (Ind. Ct.

       App. 2019), reh’g denied, trans. denied. “[A] claim is not ripe for adjudication if it

       rests upon contingent future events that may not occur as anticipated, or indeed

       may not occur at all.” Id. at 168 (internal quotation marks and citations

       omitted). Here, Hummel is not appealing from the trial court’s denial of a

       motion for credit time. Indeed, the record before us does not reveal that


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020   Page 13 of 14
       Hummel has filed such a motion.8 Because Hummel is arguing about abstract

       or contingent future events, his arguments are not ripe for review at this time.


[22]   Affirmed.


       Vaidik, J., and Brown, J., concur.




       8
         We note that any request for educational credit time under INDIANA CODE § 35-50-6-3.3 would be treated as
       a petition for relief under Post-Conviction Rule 1. See Pollard v. State, 78 N.E.3d 663, 664 (Ind. Ct. App.
       2017).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-775 | November 30, 2020             Page 14 of 14